320 S.W.3d 222 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Odis AMMONS, Defendant/Defendant.
No. ED 93892.
Missouri Court of Appeals, Eastern District, Division Five.
September 14, 2010.
Deborah B. Wafer, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Odis Amnions (Defendant) appeals from the judgment upon his conviction by a jury for one count of assault in the first degree, in violation of Section 565.050, RSMo 2000,[1] and one count of armed criminal action, in violation of Section 571.015, for which Defendant was sentenced to ten-years and three-years imprisonment, respectively, with the sentences to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.